PER CURIAM.
We affirm the order revoking defendant’s probation for failure to submit to urinalysis upon the probation officer’s request. See Manon v. State, 740 So.2d 1253, 1256 (Fla. 3d DCA 1999)(whether probationer’s violation is willful and substantial is question of fact; trial court’s determination will not be overturned unless there is no supporting evidence). However, we strike that portion of the order finding that defendant violated probation by failing to pay costs of supervision. As the state properly concedes, the court granted defendant’s motion for judgment of acquittal as to that alleged violation.
Affirmed as modified.